Citation Nr: 1104885	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the loss of all upper 
teeth for compensation purposes.

2.  Entitlement to service connection for the loss of all upper 
teeth for VA outpatient dental treatment purposes.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for eye disorders, to 
include diabetic retinopathy, macular edema and cataracts. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1956 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran withdrew his request for a hearing before the Board 
in an August 2009 statement.

Additional evidence was received from the Veteran in September 
2010.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence submitted 
includes duplicative service treatment records and a note from 
his private physician outlining the Veteran's current diagnoses, 
information which was already in the claims folder. 

As indicated above, the Veteran has filed a claim for a dental 
disability, specifically the loss of all his upper teeth.  
Service-connection for a dental disorder is compensable under 
certain circumstances, but also raises a claim for service 
connection for outpatient dental treatment purposes.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  In this case, the May 2007 rating 
decision merely denied the Veteran's dental claim for 
compensation.  The RO, in contrast, never developed or 
adjudicated the dental treatment purposes-aspect of the Veteran's 
dental claim.  

Accordingly, the Board has limited its decision and review to the 
compensation aspect of the Veteran's claim and remanded the 
other, dental treatment purposes, aspect of the Veteran's claim.

In addition to the dental claim (for dental treatment 
purposes), the issues seeking entitlement to service 
connection for eye disorders and headaches are also 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDING OF FACT

The Veteran's dental conditions, to include upper tooth removal, 
are not attributable to in-service dental trauma. 


CONCLUSION OF LAW

Service connection for a dental condition, to include loss of all 
upper teeth, for VA compensation purposes, is not warranted.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. § 3.303, 3.381 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in January 2008.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2008 letter informed the 
Veteran of how effective dates and disability ratings are 
determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment (including dental) records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Board concludes a VA dental examination is not 
necessary.  Service treatment records confirm the Veteran had 
various upper teeth extractions during his military service due 
to cavities and other periodontal disease.  The Veteran does not 
allege he suffered any in-service dental trauma.  Currently, 
medical evidence indicates the Veteran wears upper teeth 
dentures. 

As will be explained in more detail below, service connection for 
compensation purposes is not available for a dental condition 
other than one resulting from dental trauma.  VA's General 
Counsel held that dental treatment of teeth, even extractions, 
during service did not constitute dental trauma.  See VAOPGCPREC 
5-97.

In light of the dispositive nature of the law in this case, the 
Board finds a VA examination and medical opinion would serve no 
useful purpose.  The facts are not in dispute.  It is uncontested 
the Veteran had in-service extractions of the upper teeth and 
currently wears dentures.  It is uncontested that the Veteran did 
not suffer any dental trauma, but rather the extractions in the 
military were due to periodontal disease and cavities.  
Accordingly, the Board finds no indication that the claim may be 
substantiated and, thus, no VA examination is necessary to decide 
this issue.  Cf. McLendon, 20 Vet. App. 79.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran, in this case, is claiming he lost all his upper 
teeth during active military service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The service treatment records indicate the Veteran entered the 
military with various upper teeth missing, to include teeth 
numbered 1, 7, 8, 9, 10, 14 and 16.  During his military service, 
the Veteran had various upper teeth extractions due to cavities 
and periodontal disease, to include teeth numbered 2, 4, 5, 6, 
11, 12, 13, 15 and 18.  The Veteran's May 1959 separation 
examination indicated the Veteran had no remaining upper teeth on 
separation.  

His service treatment records, however, do not indicate any sort 
of dental trauma and the Veteran does not claim he suffered in-
service dental trauma.

Service connection for compensation purposes is not available for 
a dental condition other than one resulting from dental trauma.  
VA's General Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97.

That is, dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381.  In general, conditions including replaceable 
missing teeth will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381(a).  As noted in the Introduction, 
the matter of eligibility for VA dental treatment is addressed in 
the Remand portion of this opinion. 

Here, the Board will address only whether the Veteran is entitled 
to service connection for VA compensation purposes.

Each defective or missing tooth and each disease of the teeth and 
periodontal tissues will be considered separately to determine 
whether the condition was incurred or aggravated in line of duty 
during active service and, when applicable to determine whether 
the condition is due to combat or in-service trauma, or whether 
the veteran was interned as a prisoner of war.  38 C.F.R. § 
3.381(b).

As mentioned above, there is no evidence in the service treatment 
records that the Veteran experienced any dental trauma.  The 
service treatment records document various dental extractions, 
but, as noted above, this does not constitute dental trauma.  

After service, medical records indicate the Veteran currently 
wears upper teeth dentures.  No medical professional, however, 
has attributed his dental condition to any traumatic incident of 
the Veteran's military service. 

In short, the Veteran simply does not have a dental disability 
that can be service-connected for compensation purposes.  
Although he believes that his current dental conditions 
constitute disability for compensation purposes and were caused 
by military events, he is a layman and has no competence to offer 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board finds that the preponderance of the evidence is against 
the claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for the loss of all upper teeth 
for compensation purposes is denied.


REMAND

The Veteran claims entitlement to service connection for various 
eye disorders, headaches and loss of teeth claiming symptoms and 
treatment for these conditions began in the military.



Service Connection for Dental Treatment Purposes

The Veteran claims that his complete set of upper teeth was 
extracted while on active duty.  As indicated above, service 
treatment records confirm extraction of various upper teeth due 
to periodontal disease.  

In Mays v. Brown, 5 Vet. App. 302 (1993), the Court held a claim 
for service connection is also considered to be a claim for VA 
outpatient dental treatment.  The RO, however, did not adjudicate 
or properly develop this aspect of the Veteran's claim.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Although the Veteran was sent duty-to-notify letters in January 
2008 and March 2007, those letters did not fully conform to the 
Veterans Claims Assistance Act (VCAA) in that it did not notify 
him of his ability to receive service connection for dental 
treatment purposes.  See Mays, 5 Vet. App. 302.  

The AMC should send corrective VCAA notice and properly develop 
and adjudicate the Veteran's dental claim for purposes of 
receiving VA outpatient dental treatment only.  

Eye Disorders and Headaches

Here, the Veteran indicates his trouble with his eyes and 
frequent headaches began in the military.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

Here, the Veteran's service treatment records confirm the Veteran 
was seen and treated for complaints of eye trouble, eye pain, 
headaches, dizziness and pain in his eyes with decreased visual 
acuity.  On his May 1959 separation examination, moreover, the 
Veteran still self-reported eye troubles and headaches when 
reading.  At that time, however, visual acuity was noted as 
normal and no chronic diagnosis was rendered for either his eyes 
or his complaints of headaches.

After service, the Veteran continues to be treated for complaints 
of headaches as well as various eye disorders, to include 
diabetic retinopathy, macular edema and cataracts.  VA outpatient 
treatment records and private treatment records appear to 
attribute these symptoms to non-service connected ailments, to 
include sinusitis, diabetes mellitus, type II, and age.  The 
Veteran, however, has never been afforded VA examinations to 
determine the nexus of these conditions.

In light of the in-service treatment for headaches and eye 
complaints, and in light of his current diagnoses, the Veteran 
should be afforded appropriate VA examinations to ascertain 
whether any of his current diagnoses can be attributed to in-
service treatment or any other incident of service.  Id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for a 
dental disorder for dental treatment 
purposes only, including the relevant 
dental regulations outlining the Veteran's 
ability to receive service connection for 
dental treatment purposes.   

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Oklahoma 
City, Oklahoma from March 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After the above records are obtained to 
the extent available, schedule the Veteran 
for appropriate VA examinations for his 
claimed eye conditions and headaches, to 
determine the extent and likely etiology of 
any condition(s) found.  The examiner is 
specifically asked to address the 
following: 

*	Whether any found eye disorder is 
attributable to his in-service 
complaints of eye trouble/pain versus 
his post-service diabetes or other 
non-service related factor;  and
*	Whether the Veteran has chronic 
headaches/ migraines attributable to 
his in-service complaints of 
headaches versus post-service 
diagnoses or other non-service 
related factors. 

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the Veteran until further notice is obtained.  

The Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


